Citation Nr: 1619806	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected left otitis media and Eustachian tube dysfunction, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted service connection for left otitis media and Eustachian tube dysfunction and assigned an initial noncompensable disability evaluation.

In February 2013 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.
 

VACATUR

The Board issued a decision in February 2016 that denied the claim.  Subsequently in February 2016 the Veteran's representative submitted a Motion to Vacate because the Veteran, through counsel, had submitted additional evidence directly to the Board in October 2015 but had not waived jurisdiction by the Agency of Original Jurisdiction (AOJ); in fact, the Veteran had specifically asked that the case be remanded to the AOJ for review of the evidence in the first instance.  

In April 2016 the undersigned Veterans Law Judge notified the Veteran's representative that the Motion to Vacate would be granted.  Accordingly, the Board hereby vacates it decision of February 2016 that denied initial compensable evaluation for left otitis media and Eustachian tube dysfunction.

In view of the Board's order vacating its February 2016 decision, the matter of  entitlement to an initial compensable evaluation for left otitis media and Eustachian tube dysfunction is being simultaneously remanded to the AOJ as though the February 2016 Board decision had never been issued.  

The issue of entitlement to an initial compensable evaluation for left otitis media and Eustachian tube dysfunction is addressed in the REMAND portion of this document and is being remanded to AOJ.  VA will notify the Veteran when further action is required on his part.


ORDER

The Board's February 5, 2016, decision denying an initial compensable evaluation for left otitis media and Eustachian tube dysfunction is vacated.  


REMAND

The evidence submitted by the Veteran's representative in October 2015, for which AOJ review is required, consists of five pages: a one-page lay statement by the Veteran's spouse describing his observable symptoms, and four pages of medical treatment records by an unidentified medical provider.

The Substantive Appeal in this case was received before February 2013, so waiver of AOJ review is not automatic.  The case must therefore be returned to the AOJ for original review of the evidence not previously considered.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Accordingly, this matter is hereby REMANDED to the AOJ for the following actions:

1.  The AOJ should consider all evidence relating to evaluation of left ear otitis media that has been added to the file since the Supplemental Statement of the Case (SSOC) in January 2014, to specifically include the five pages of documents submitted by the Veteran's representative in October 2015 as described above.  

2.   The AOJ should also perform any additional development action indicated.

3.   Then, the AOJ should adjudicate the Veteran's claim for increased evaluation in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted, the AOJ should furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them a reasonable opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


